Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Claims 1-6 and 8-10 are currently pending and have been fully considered.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 07/22/2021 is insufficient to overcome the rejection of claims 1, 3-6, and 8-10 based upon DUNNING et al. (USPGPUB 2012/0129741) as set forth in the last Office action because:  showing is not commensurate in scope with claims.

However, the claims also state that the lubricating base oil consist of at least one mineral base oil or at least one synthetic base oil or any combination.  
The synthetic base oil is defined as including isoparaffins.  
The Fischer Tropsch derived base oil is taught in paragraph 60 of DUNNING et al.  The Fischer Tropsch derived base oil is taught to be manufactured to produce isoparaffins.  	
It is noted that the limitations stating how the base oils are produced are written in product by process form. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over DUNNING et al. (USPGPUB 2012/0129741).
Regarding claim 1, DUNNING et al. teach a lubricating composition that comprises a base oil and one or more additives.
The lubricating composition has a kinematic viscosity at 100°C of below 5.6 cSt and a Noack volatility of below 15 wt%.
The base oil is taught in paragraph 26 has a kinematic viscosity at 100°C of between 3.0 cSt and below 5.6 cSt. DUNNING et al. further teach that a blend of base oil has a kinematic viscosity of between 3.5 to 4.5 cSt.
DUNNING et al. teach in paragraph 29 that the NOACK volatility (according to ASTM D 5800) of below 15 wt%.  Examples of the base oils are taught in Table 1 with a NOACK volatility of 14 and 15.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Suitable base oils are further taught in paragraph 19 to be preferably Group Ill mineral base oil and Group IV poly-alpha olefins.
DUNNING et al. teach in paragraphs 31 and 36 that boron-containing additives that include alkaline earth metal borates.
Calcium is an alkaline earth metal.

The high temperature high viscosity according to ASTM D 4683 of the composition taught in DUNNING et al. is below 2.6 cP, preferably below 2.0 cP and more preferably below 1.9 cP and above 1.5 cP. ASTM D 4683 is measured at 150°C.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
It is noted that the limitations stating how the base oils are produced are written in product by process form. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 3, the claims are written such that the viscosity index improver (C) may not be present.

Regarding claim 5, DUNNING et al. teach in paragraph 34 anti-wear additives may include molybdenum containing compounds.
Regarding claims 6 and 10, DUNNING et al. teach in paragraphs 17-18 that the base oil may be synthetic oil. Suitable base oils are further taught in paragraph 19 to include Group IV poly-alpha olefins.
Regarding claim 8, DUNNING et al. do not teach the HTHS viscosity at 100°C.
However, DUNNING et al. teach a composition that is substantially similar to the one that is currently claimed and teaches a HTHS at 150°C that overlaps what is currently claimed.
Absent evidence to the contrary, one of ordinary skill in the art would expect that the composition taught in DUNNING et al. would have a similar HYHS at 100°C.
Regarding claim 9, DUNNING et al. teach in paragraph 29 that the lubricating oil composition may have a NOACK value between 1 and 15 wt% (no more than 15 %).
prima facie case of obviousness exists wherein the claimed ranges overlap.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DUNNING et al. (USPGPUB 2012/0129741) as applied to claims 1, 3-6, and 8-10 above, and further in view of ITO et al. (USPGPUB 2015/0218482)
Regarding claim 2, DUNNING et al. do not explicitly teach the composition further comprises a magnesium metallic detergent.
However, DUNNING et al. teach in paragraph 31 that detergents and overbased detergents may be added.
DUNNING et al. further teach in paragraph 32 that one of ordinary skilled in the art is familiar with such additives and are described in Kirk-Othmer Encyclopedia of Chemical Technology.
DUNNING et al. further teach in paragraph 38 may be an overbased detergent mixture containing salicylate.
ITO et al. teach in paragraph 74 metallic detergents such as magnesium salicylates.

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to state at least one additive other than any base oil.
However, the claims also state that the lubricating base oil consist of at least one mineral base oil or at least one synthetic base oil or any combination.  
The synthetic base oil is defined as including isoparaffins.  
The Fischer Tropsch derived base oil is taught in paragraph 60 of DUNNING et al.  The Fischer Tropsch derived base oil is taught to be manufactured to produce isoparaffins.  	
It is noted that the limitations stating how the base oils are produced are written in product by process form. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KUSUHARA (WO2016/129465A1) teach a lubricating oil composition for internal combustion engine with a dynamic viscosity at 100 of 2.0-—5.0 mm2/s, a molybdenum modifier and a salicylate metal cleaning agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771 


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771